Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
The request filed on 12/10/2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 15/700538 is acceptable, and RCE has been established.  An action on the RCE follows.
Claims 40, 42, 44, 47-49, and 52-67 are pending and examined on the merits.


EXAMINER’S COMMENT
	Claims 40, 42, 44, 47-49, and 52-67 are allowed.
Terminal Disclaimers:
	Terminal disclaimer to obviate provisional double patenting rejection over application 16/275022 has been filed and approved. Terminal disclaimers to obviate double patenting rejections over US patents 9777068, 9840566, and 10294305 have been filed and approved.

The Examiner’s Statement of Reasons for Allowance:  
A).  The claim amendment has obviated the art rejections and approved TDs have obviated the pending ODP rejections.

B). The prior art does not anticipate, teach, or suggest the method of treating GD2 positive cancer comprising administering anti-GD2 antibody ch14.18/CHO or ch14.18/SP2.0 at daily dose of 10 mg/m2 for 10 consecutive days and administering IL-2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 12/13/2021 and 4/22/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642